DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 25 October 2021. As directed by the amendment claims 1, 3-7, 9-12, 14-16 and 18 have been amended, and claims 2, 8, 13, 17 and 19 have been cancelled. Thus, claims 1, 3-7, 9-12, 14-16 and 18 are presently pending in this application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Hong Kong on 08/04/2019. It is noted, however, that applicant has not filed a certified copy of the HK19127712.8 application as required by 37 CFR 1.55.

Information Disclosure Statement
While Applicant is not required to file any Information Disclosure Statements, Applicant is reminded of their duty to disclose to the Office all information known to the Applicant to be "material to patentability as defined in 37 CFR 1.56." See MPEP §2001.04.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 12 and 14 objected to because of the following informalities: for clarity and consistency with dependent claims, claim 1, line 9 should be amended to read --wherein the flashing light has a flashing frequency of 40Hz and below--; in claim 12, line 4 “the frequency” should read --a frequency--; for clarity and consistency with dependent claims, claim 12, line 4 should be amended to read --the flashing light has a flashing frequency of equal or less than 40Hz.; for clarity and consistency with dependent claims, claim 14, line 2 should be amended to --claimed in claim 12, wherein the flashing frequency is 6Hz--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 9-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
alternatively" (emphasis added) renders the claim indefinite because it is unclear whether the limitation only requires the earphone to emitting light in a flashing manner or in different wavelengths or if both flashing and different wavelength emission is required.
Regarding claim 15, the phrase "the flashing light emitting in a different electromagnetic frequency alternately" in combination with “the flashing light comprises a first electromagnetic wavelength and a second electromagnetic wavelength” renders the claim indefinite because it is unclear whether different alternating electromagnetic frequencies are the same frequencies associated with the first and second electromagnetic wavelengths or different frequencies.
Claims 3-7 and 9-11 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 204744603 U) (Lu) in view of Lim (US 2018/0015301 A1).
	Referring to claims 1 and 3: Lu teaches an apparatus (see figure 1) fully capable of improving mental well-being through the treatment of otitis (see paragraphs [0010]-[0011]) comprising: at least one earphone(see figure 1, #2); wherein the at least one earphone is fully 
Lim teaches a system for providing light therapy or photobiomodualation through the skull via the ear canals or nostrils using pulsed light at a frequency of 10 Hz (see abstract; paragraphs [0178]-[0181]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flashing light of Lu at a frequency of 6 Hz as a matter of routine optimization since it has been held that “where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2D 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Referring to claims 12 and 14: Lu teaches a method of improving mental well-being (see paragraphs [0010]-[0011]) comprising a step of: emitting flashing light into at least one ear canal (see paragraphs [0018] and [0021]-[0022]; wherein a microcomputer, #6, controls intermittent illumination (i.e., flashing) of three LEDs and for adjustment of the length of the intermittent time between on and off of the LEDs). Lu is silent to the frequency of the flashing light is 40 Hz and below, or specifically 6 Hz.
In re Aller, 220 F.2D 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lim in view of Lim, as applied to claim 1 above, in view of Ben-David et al. (US 2019/0001117 A1).
	Referring to claims 4 and 5: Lu, as modified by Lim, is silent to the apparatus further comprising: a heartbeat monitor for obtaining the heartbeat of the user; and the apparatus being is capable of adjusting the flashing frequency in response to physiological feedback in the form of a heartbeat of the user. Ben-David teaches adjusting stimulation intensity or frequency in real time in response to detection of cognitive or physiological parameters (see paragraphs [0065] and [0217]), wherein the physiological parameter is heart rate and is detected using a photoplethsmography or electrocardiogram (ECG) sensor (see paragraphs [0206] and [0217]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Lu, as modified by Lim, with physiological feedback and sensor like taught by Ben-David in order to adjust stimulation parameters including intensity and frequency based on the patient’s physiological state (see Ben-David paragraphs [0065] and [0217]).
Referring to claim 6: Ben-David further teaches the heartbeat monitor is an electrocardiogram sensor (see paragraphs [0206] and [0217]).
	Referring to claim 7: Ben-David further teaches the heartbeat monitor is a photoplethysmography sensor (see paragraph [0206]).
Claims 9-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lim, as applied to claims 1 and 12 above, in view of Nissila et al. (US 2013/0301851 A1) (Nissila).
	Referring to claim 9: With regards to claim 1 above, Lu, as modified by Lim, further teaches the at least one earphone including a first earphone arranged in the ear canal of the user but is silent to a second earphone comprising a light source arranged to emit light into the other ear canal of the user; wherein the light sources of the two earphones are capable of emitting light at the same flashing frequency. Nissila teaches an apparatus (see figure 2B; #200) for improving mental well-being (see paragraphs [0024]-[0025]) comprising at a first earpiece (see figure 2B, #204A) and a second earpiece (see figure 2B, #204B), wherein each earpiece includes at least one LED (see figure 2B, #212A/B) and an audio transducer (see figure 2B, #206A/B; paragraphs [0027] and [0030]), wherein the light sources of the earpieces have the same frequencies in both ears, such that they emit in the same phase (see figure 2B; paragraph [0040]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Lu, as modified by Lim, with a second earpiece emitting synchronized light in the other ear like taught by Nissila in order to provide bilateral therapy to the user. Lu, as modified by Lim and Nissila, teaches a device that is fully capable of emitting light from the two earphones at the same flashing frequency.
Referring to claim 10: Nissila further teaches the light sources of the earpieces have synchronized frequencies in both ears, such that they emit in the same phase (see figure 2B; paragraph [0040]).
	Referring to claim 11: With regards to claim 1 above, Lu, as modified by Lim, further teaches the at least one earphone including a first earphone arranged in the ear canal of the user, the first earphone being fully capable of supplying sound to the user to generate an auditory illusion for improving mental well-being (see figure 2, #10; paragraphs [0008], [0018] and [0020]). Lu, as modified Lim, is silent to a second earphone arranged in the other ear; wherein the second earphone is capable of supplying sound to generate an auditory illusion for improving mental well-being. Nissila teaches an apparatus (see figure 2B; #200) for improving mental well-being (see paragraphs [0024]-[0025]) comprising at a first earpiece (see figure 2B, #204A) and a second earpiece (see figure 2B, #204B), wherein each earpiece includes at least one LED (see figure 2B, #212A/B) and an audio transducer (see figure 2B, #206A/B; paragraphs [0027] and [0030]), wherein the audio transducer is capable of supplying sound to generate an auditory illusion for improving mental well-being (see paragraph [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device and method of Lu, as modified by Lim, with a second earpiece for supplying sound and emitting light in the other ear like taught by Nissila in order to assist in improving the user’s physiological condition and to provide bilateral therapy to the user (see Nissila paragraphs [0024]-[0025]).
Referring to claim 16: With regards to claim 12 above, Lu, as modified by Lim, teaches a first earphone arranged in the ear canal for flashing light into the ear canal of the user but is silent to a second earphone comprising a light source arranged to emit light into the other ear .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lim, as applied to claim 12 above, in view of Daly et al. (US 2020/0391051 A1) (Daly).
Referring to claim 15: Lu further teaches the flashing light comprises a first electromagnetic wavelength and a second electromagnetic wavelength (see paragraphs [0018] and [0021]-[0022]; wherein a microcomputer, #6, allows for intermittent illumination (i.e., flashing) of three LEDs, #11, and for adjustment of the length of the intermittent time between on and off of the LEDs, wherein the wavelengths of the LEDs are separately controllable and therefore, fully capable of being separately controlled alternatively). Lu, as modified by Lim does not explicitly teach flashing light emitted in the different electromagnetic frequency alternately. Daly teaches a treatment device for emitting beams of different wavelengths .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Lim, as applied to claim 12 above, in view of Halloway (US 2019/0282779 A1).
	Referring to claim 18: Lu further teaches the earpiece is supplying sound to the at least one ear canal of the user (see figure 2, #10; paragraphs [0008], [0018] and [0020]). Lu, as modified Lim, is silent to the sound generating a binaural effect; and the binaural effect having a frequency which is the same as the flashing frequency of the light. Halloway teaches a device and method for improving the mental well-being of a user by administering binaural beat frequencies to the user at frequencies closer to a target mental state (see paragraph [0042]), wherein the binaural beat frequencies are concurrently administered with flashing light stimuli that shares the same frequency as the binaural beat (see paragraph [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the audio illusion frequency and the flashing frequency of the method of Lu, as modified by Lim, at the same frequency like taught by Holloway in order to assist in improving the user’s mental state during therapy.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 25 October 2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. §102(a)(1), specifically regarding the argument 
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. Regarding claim 1, applicant’s argument that Lu does not teach or suggest a single earpiece that emits flashes of light in alternate wavelengths, the examiner respectfully disagrees. As currently written the claim recites “at least one earphone is capable of emitting light in different wavelengths alternatively” (emphasis added). Given Lu specifically teaches an earphone comprising a microcomputer, #6, that allows for intermittent illumination (i.e., flashing) of three LEDs, #11, and for adjustment of the length of the intermittent time between on and off of the LEDs, wherein the wavelengths of the LEDs are separately controllable it is clear that the device of Lu is fully capable of emitting light from the three LEDs in different wavelengths in an alternating manner (see paragraphs [0018] and [0021]-[0022]). 
Applicant’s arguments with respect to claim(s) 1 and 12, see pages 10-11, specifically regarding the arguments that Ben-David, Nissila and Halloway do not teach or suggest the claimed flashing light have been considered but are moot because the previous and new ground of rejection does not rely on any of the argued references for any teaching or matter specifically challenged in the argument.
In response to applicant's argument, see pages 11-12, that Lim’s device cannot be provided as part of a hearing aid, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that neither Lu nor Lim teach or suggest creating any binaural effects from flashing light) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments that Lim teaches away from flashing any visible light, the examiner respectfully disagrees. Lim specifically teaches “a 10 Hz pulsed model is preferred for efficacious clinical outcomes” (see paragraph [0181]). While, Lim states that it “may be preferable” to avoid using a pulsing mode (see paragraph [0180]) it is clear that Lim does not teach away from the device being used in situations where the light is flashed. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791